Citation Nr: 1425110	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-16 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than August 19, 2005, for the award of service connection for psychotic disorder, not otherwise specified.

2.  Entitlement to an effective date earlier than June 2, 2009, for a 100 percent disability rating for service-connected psychotic disorder, not otherwise specified.


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel








INTRODUCTION

The Veteran served on active duty from January 1973 to May 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to an earlier effective date for the grant of service connection for psychotic disorder, not otherwise specified.  

In the Veteran's March 2010 claim, he indicated that he felt that his 100 percent disability rating should be established back to the date of his separation from service on May 29, 1990.  The Board finds that, by this statement, the Veteran intended to appeal the effective date for the grant of the 100 percent disability rating, in addition to filing a claim for an earlier effective date for entitlement to service connection.  In addition, the Board finds that the RO has addressed the Veteran's claim for an earlier effective date for the increased disability rating.  As such, this issue is within the jurisdiction of the Board to adjudicate at this time.
 
The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In March 2010, the Veteran filed a freestanding claim for an effective date earlier than August 19, 2005, for the award of service connection for psychotic disorder, not otherwise specified, that is not sustainable under the law.

2.  In a September 2006 rating decision, the RO granted a 50 percent disability rating for psychotic disorder, not otherwise specified, back to the date of claim for service connection; as the Veteran did not file a notice of disagreement with this decision, and there was no additional evidence added to the record within a year of the decision, it became final.

3.  The Veteran's present claim for an increased disability rating for psychotic disorder, not otherwise specified, was received by VA on June 2, 2009; prior to that date, there was no pending claim pursuant to which a higher rating could have been granted, or evidence during the one-year period prior to that date from which it is factually ascertainable that an increase in disability had occurred.


CONCLUSIONS OF LAW

1.  The claim for an effective date prior to August 19, 2005 for service connection for psychotic disorder, not otherwise specified, must be denied by operation of law.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 20.1103 (2013), Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria for an effective date prior to June 2, 2009, for the assignment of a 100 percent rating for psychotic disorder, not otherwise specified, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Here, with regard to the Veteran's claim for an earlier effective date for the grant of entitlement to service connection, the appeal lacks legal merit because the issue presented involves a claim that must be denied as a matter of law.  Therefore, the provisions of VCAA do not apply in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002).

In terms of the Veteran's claim for an earlier effective date for his 100 percent disability rating, a VCAA letter dated in June 2010 fully satisfied the duties to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records, private medical records, and VA treatment records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims. VA has fulfilled its duty to assist.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Earlier effective date - entitlement to service connection 

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(q)(2).

In a January 2006 rating decision, the RO granted entitlement to service connection for psychotic disorder, not otherwise specified, at a 10 percent disability rating, with the effective date as the date of claim, August 19, 2005.  In a September 2006 rating decision, the RO increased the disability rating to 50 percent as of the date of claim.

In March 2010, the Veteran requested an earlier effective date for the grant of entitlement to service connection for psychotic disorder, not otherwise specified. The RO denied the claim in September 2010, and this appeal ensued.

Here, to the extent that the Veteran did not timely appeal the effective date for entitlement to service connection for his psychotic disorder, not otherwise specified, the January 2006 rating decision became final and can be revised only on the basis of clear and unmistakable error.

After a rating decision assigning an effective date for service connection becomes final, a freestanding claim for an earlier effective date for service connection must fail as a matter of law.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Under the law, as interpreted by the Court, the Veteran's current claim here is a freestanding claim for an earlier effective date that cannot be sustained under the law.

To the extent that the Veteran wishes to pursue a claim for clear and unmistakable error (CUE), he must file an appropriate claim with the RO.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed.Cir.2005).

Accordingly, the Veteran's claim for an effective date earlier that August 19, 2005, for the award of service connection for psychotic disorder, not otherwise specified must be denied under the law.  See Rudd, 20 Vet. App. 296, see also Sabonis, 6 Vet. App. at 430.

Earlier effective date - increased disability rating 

Specifically as regards claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

In this case, the Board observes that the Veteran has not alleged clear and unmistakable error in the September 2006 rating decision, which assigned his 50 percent disability rating; thus, this decision is final and the effective date for any grant of a higher rating necessarily must be after the date of the most recent final denial.  See 38 C.F.R. §§ 3.105, 3.400.

The record reveals no evidence of any communication from the Veteran or an accredited representative from the Veteran between the September 2006 decision and his June 2009 claim that can be construed as either a formal or informal claim for an increased rating for his service-connected psychotic disorder, not otherwise specified.  Therefore, June 2, 2009 is considered the date of receipt of the claim. See 38 C.F.R. § 3.155(a).  June 2, 2009 will be found as the effective date of the increased rating award unless the evidence of record shows a factual ascertainable increase was warranted in the year prior to the date of receipt of that claim.  See 38 C.F.R. § 3.400(o).

The Board has reviewed the record to determine whether an ascertainable increase in disability warranting a grant of a 100 percent disability rating occurred within one year prior to June 2, 2009, in order to assign an earlier effective than June 2, 2009.  However, in this matter, the claims file reflects that there is no medical evidence whatsoever that pertains to the Veteran's psychotic disorder, not otherwise specified, for the year prior to the Veteran's June 2, 2009 claim for an increased rating; the Board finds that it is not factually ascertainable that an increase in the Veteran's psychiatric disability had occurred for the year prior to June 2, 2009.

In sum, prior to the filing of the June 2, 2009 claim for increase, there was no pending claim pursuant to which a higher rating could have been granted, or evidence during the one-year period prior to that date from which it is factually ascertainable that an increase in disability to had occurred for psychotic disorder, not otherwise specified.

Accordingly, an effective date prior to June 2, 2009, for the award of the 100 percent rating, is denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).










ORDER

Entitlement to an effective date earlier than August 19, 2005, for the award of service connection for psychotic disorder, not otherwise specified, is denied.

Entitlement to an effective date earlier than June 2, 2009, for a 100 percent disability rating for service-connected psychotic disorder, not otherwise specified, is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


